     Case: 1:17-cv-00481 Document #: 126 Filed: 12/02/19 Page 1 of 4 PageID #:2132




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOSEPH DUNN, HELEN IEHL, ALBERT                      )
PIETERSON, JOHN HASTINGS, WINDIE                     )
BISHOP, LISA BARNES, ANGELA GARR and                 )
MYESHA PRATHER, individually and on behalf           )
of a class of similarly situated individuals,        )
                                                     )
        Plaintiffs,                                  )       Case No. 17-cv-00481
                                                     )
v.                                                   )
                                                     )
WELLS FARGO BANK, N.A.,                              )
                                                     )
        Defendant.                                   )

               MOTION TO STRIKE OR EXCLUDE PARAGRAPH NINE OF
                     THE DECLARATION OF RAVI ABRAHAM

        Objector Adam Hoipkemier respectfully moves this Court for an Order striking or

excluding paragraph nine of the Declaration of Ravi Abraham, Dkt. 114-3. Mr. Abraham’s

testimony purporting to establish the contents of unidentified Wells Fargo call records that are not

attached to his declaration is inadmissible under Fed. R. Evid. 1002. In support of his motion,

Hoipkemier shows as follows:

        1.      On November 6, 2019, the Court ordered Wells Fargo to “provide counsel for

Hoipkemier and plaintiffs with a disclosure identifying when it called the 404 or 706 numbers with

an ATDS or a pre-recorded message during the time period identified in Hoipkemier’s disclosure

as his ownership of those numbers.” Dkt. 111. In response to the Order, Wells Fargo served

Hoipkemier with the Abraham Declaration. Dkt. 114-3.

        2.      In paragraph four of his declaration, Mr. Abraham testifies that he “reviewed

documents and consulted with personnel with knowledge of Wells Fargo’s records regarding any


                                            Page 1 of 4
   Case: 1:17-cv-00481 Document #: 126 Filed: 12/02/19 Page 2 of 4 PageID #:2132




calls or texts (“calls”) to these numbers during the time periods that Mr. Hoipkemier states he was

associated with these numbers.” Id. at ¶ 4.

       3.       In paragraph nine of his declaration, Mr. Abraham testifies, “[b]ased on my review

of Wells Fargo’s records, Wells Fargo did not make any calls to (404) xxx-9535 using the

technologies described above during this time frame. That is, at no time did Wells Fargo make a

dialer or prerecorded or artificial voice call or send a text message to the (404) xxx-9535 number.”

Id. at ¶ 9. Mr. Abraham does not suggest that he has any independent personal knowledge of calls

to Mr. Hoipkemier using an ATDS or artificial voice.

       4.      Mr. Abraham’s testimony in paragraph nine is inadmissible under the best evidence

rule. Under Fed. R. Evid. 1002, “[t]o prove the content of a writing recording or photograph, the

original writing, recording, or photograph is required, except as otherwise provided in these rules

or by Act of Congress.” See also Dugan v. R.J. Corman R.R. Co., 344 F.3d 662, 669 (7th Cir.

2003) (affirming sua sponte order striking affidavit as unreliable because key document was not

attached); Dye v. United States, Farm Servs. Agency (In re Dye), 360 F.3d 744, 750 (7th Cir. 2004);

Cent. States, Se. & Sw. Areas Pension Fund v. Indy Transp., Inc., Civil Action No. 06 C 4984,

2007    U.S.    Dist.   LEXIS      16645,     at   *8   (N.D.    Ill.   Mar.    6,   2007)    (finding

“bare affidavit is inadmissible at trial; it violates the ‘best evidence’ and ‘completeness’ rules.”).

       5.      Counsel sent a letter to Wells Fargo’s attorneys pointing out that Mr. Abraham’s

testimony is inadmissible under Rule 1002 without the call records themselves and requesting that

Wells Fargo produce copies of the documents upon which Mr. Abraham relied. Dkt. 115-2. Wells

Fargo responded with an e-mail back refusing to produce the documents. Dkt. 115-3.

       6.      There was no reasonable basis not to attach the call record documents to the

declaration. Wells Fargo should be anxious to produce the call records that Mr. Abraham relied on



                                              Page 2 of 4
   Case: 1:17-cv-00481 Document #: 126 Filed: 12/02/19 Page 3 of 4 PageID #:2132




for his testimony if they are as he describes.

       WHEREFORE, Hoipkemier respectfully requests that the Court enter an Order striking

paragraph nine of the Abraham Declaration as set forth herein.

       Dated: December 2, 2019.                       Respectfully submitted,


                                                      /s/ Kevin E. Epps
                                                      Kevin E. Epps
                                                      Georgia Bar No. 755811
                                                      Epps, Holloway, DeLoach &
                                                      Hoipkemier, LLC
                                                      1220 Langford Drive
                                                      Building 200-101
                                                      Watkinsville, GA 30677
                                                      kevin@ehdhlaw.com
                                                      P: (706) 508-4000
                                                      (admitted pro hac vice)

                                                      Andrew M. Spangler, Jr.
                                                      Illinois Bar No. 6210136
                                                      CHICO & NUNES, P.C.
                                                      333 West Wacker Drive, Suite 1420
                                                      Chicago, Illinois 60606
                                                      Tel: (312) 463-1000
                                                      Fax: (312) 463-1001
                                                      aspangler@chiconunes.com

                                                      Counsel for Adam Hoipkemier




                                             Page 3 of 4
   Case: 1:17-cv-00481 Document #: 126 Filed: 12/02/19 Page 4 of 4 PageID #:2132




                                 CERTIFICATE OF SERVICE

       I certify that, on this date, I caused the foregoing document to be filed with the CM/ECF

system for the United States District Court for the Northern District of Illinois which will deliver

electronic service of process to counsel of record.

       Dated: December 2, 2019.                       Respectfully submitted,


                                                      /s/ Kevin E. Epps
                                                      Kevin E. Epps
                                                      Georgia Bar No. 755811
                                                      Epps, Holloway, DeLoach &
                                                      Hoipkemier, LLC
                                                      1220 Langford Drive, Building 200-101
                                                      Watkinsville, GA 30677
                                                      kevin@ehdhlaw.com
                                                      P: (706) 508-4000
                                                      (admitted pro hac vice)

                                                      Counsel for Adam Hoipkemier




                                            Page 4 of 4
